MEMORANDUM **
*921Gloria Veraly Gonzalez De Morales, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) denial of her motion to reopen proceedings to apply for adjustment of status as a derivative beneficiary under Section 203 of the Nicaraguan and Central American Relief Act (“NA-CARA”). We have jurisdiction under 8 U.S.C. § 1252(a). We review the denial of a motion to reopen for abuse of discretion, de Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.2004), and we affirm.
The BIA did not abuse its discretion when it denied the petitioner’s motion to reopen because it was filed more than 90 days after the BIA issued its final order of removal. See 8 C.F.R. § 1003.2(c)(2). Moreover, the petitioner did not show she was entitled to equitable tolling because she did not claim that she was prevented “from filing [the motion to reopen] because of deception, fraud, or error,” see Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir.2003), or for circumstances beyond her control, see Socop-Gonzalez v. INS, 272 F.3d 1176, 1193 (9th Cir.2001) (en banc).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.